 

Exhibit 10.2

 

Stock Purchase Agreement

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into on the 2nd day
of October 2020 (the “Effective Date”), by and between Jacob Cohen, an
individual, or his assigns (the “Purchaser”) and Esteban Alexander, an
individual (the “Seller”), each sometimes referred to herein as a “Party” and
collectively the “Parties.”

 

  A. Seller owns 9,000,000 shares of restricted common stock of American
International Holdings Corp., a Nevada corporation (the “Company” and the
“Seller Shares”);         B. Seller owns one (1) share of Series A Preferred
Stock of the Company (the “Preferred Share”);         C. Seller is the Chief
Operating Officer of the Company, and a member of the Board of Directors of the
Company;         D. Purchaser is the Chief Executive Officer of the Company, and
a member of the Board of Directors of the Company;         E. Seller is willing
to sell 7,000,000 of the Seller Shares (the “Shares”) to the Purchaser pursuant
to the terms of this Agreement; and         F. The Purchaser desires to purchase
the Shares from the Seller, and undertake the other terms and conditions set
forth in this Agreement below.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

Purchase and Sale of the Shares

 

Section 1.01. Purchase and Sale. On the Effective Date (the “Closing”) and upon
the terms and subject to the conditions set forth herein, the Seller shall be
deemed to have delivered and sold the Shares of the Company to the Purchaser
free and clear of all liens and encumbrances (other than restrictions due to the
fact that the Shares are ‘restricted securities’ as such term is defined in Rule
144 of the Securities Act of 1933, as amended (the “Securities Act”)), and the
Purchaser shall be deemed to have purchased the Shares from the Seller for
$1,500.00 in cash (the “Purchase Price”), payable on the Closing.

 

Section 1.02. Delivery of the Shares; Payment of Purchase Price. Concurrently
with the Parties entry into this Agreement (a) the Seller has delivered to the
Purchaser, the certificate(s) or a statement of book entry evidencing the Shares
and a stock power with medallion signature guaranty; and (b) the Purchaser has
delivered the Purchase Price to the Seller.

 

Page 1 of 6

Stock Purchase Agreement

 

 

ARTICLE II

Representations and Warranties of the Seller

 

Subject to all of the terms, conditions and provisions of this Agreement, the
Seller represents and warrants to the Purchaser as follows:

 

Section 2.01. Authority. The Seller has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. The Seller has duly and validly executed and
delivered this Agreement and will, on or after the Closing, execute, such other
documents as may be required hereunder and, assuming the due authorization,
execution and delivery of this Agreement by the Parties hereto and thereto.
Seller is authorized to affect the transactions contemplated herein. This
Agreement constitutes the legal, valid and binding obligation of Seller in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general equitable principles.

 

Section 2.02. No Conflict. The execution and delivery by the Seller of this
Agreement and the consummation of the transactions contemplated hereby, do not
and will not, by the lapse of time, the giving of notice or otherwise: (a)
constitute a violation of any law; or (b) result in or require the creation of
any lien upon the Shares.

 

Section 2.03. Title to Shares. The Seller is the sole record and beneficial
owner of the Shares and has good and marketable title to all of the Shares, free
and clear of any liens, claims, charges, options, rights of tenants or other
encumbrances. Seller has sole managerial and dispositive authority with respect
to the Shares and has not granted any person a proxy or option to buy the Shares
that has not expired or been validly withdrawn. The sale and delivery of the
Shares to the Purchaser pursuant to this Agreement will vest in the Purchaser
the legal and valid title to the Shares acquired by the Purchaser hereunder,
free and clear of all liens, security interests, adverse claims or other
encumbrances of any character whatsoever, except for those associated with the
restricted nature of the securities (“Encumbrances”).

 

Section 2.04. Reason for Sale. The Seller agrees that one of the reasons for
selling the Shares to the Purchaser hereunder for a value which is below market,
is because (a) Seller and Purchaser (together with Mr. Alan Hernandez), were all
appointed as officers and directors of the Company at the same time in April
2019, with the intention that such persons would provide a relatively equal
amount of services to the Company in the roles as officers and directors
thereof; (b) since such appointment date the Purchaser has been required to
provide a disproportionate amount of services to the Company; and (c) the Seller
desires to affect the sale of the Shares from the Seller to the Purchaser to
partially provide additional consideration to the Purchaser for such
disproportionate level of services, which Seller benefited from, as a
shareholder of the Company.

 

Page 2 of 6

Stock Purchase Agreement

 

 

ARTICLE III

Representations and Warranties of Purchaser

 

Subject to all of the terms, conditions and provisions of this Agreement the
Purchaser hereby represents and warrants to the Seller as follows:

 

Section 3.01. Authority. Purchaser has all requisite power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. Purchaser has duly and validly executed and
delivered this Agreement and, assuming the due authorization, execution and
delivery of this Agreement by the other Parties hereto and thereto, this
Agreement constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
equitable principles.

 

Section 3.02. No Conflict. The execution and delivery by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and shall not, by the lapse of time, the giving of notice or
otherwise: (a) constitute a violation of any law; or (b) constitute a breach of
any provision contained in, or a default under, any governmental approval, any
writ, injunction, order, judgment or decree of any governmental authority or any
contract to which Purchaser is a party or by which Purchaser is bound or
affected.

 

ARTICLE IV

Covenants; Additional Requirements; Right of Repurchase

 

Section 4.01. Further Assurances. Seller and Purchaser agree that, from time to
time, whether before, at or after the Closing, each of them will take such other
action and to execute, acknowledge and deliver such contracts, deeds, or other
documents (a) as may be reasonably requested and necessary or appropriate to
carry out the purposes and intent of this Agreement; or (b) to effect or
evidence the transfer to the Purchaser of the Shares held by or in the name of
the Seller.

 

Section 4.02. Survival of Representations. All representations, warranties, and
agreements made by any Party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any Party.

 

Section 4.03. Resignation as Director. The Seller hereby agrees to provide the
Company official written notice (which may be via email) of his resignation as a
member of the Board of Directors of the Company at any time from the Effective
Date and by no later than January 15, 2021.

 

Section 4.04. Cancellation of Preferred Share. Promptly following the Closing,
the Seller shall take such actions necessary and which may be requested from
time to time by the Purchaser, to affect the cancellation of the Preferred
Share, for no consideration (including, but not limited to, without the required
payment by the Company of the $1 redemption price described in the designation
of such Series A Preferred Stock).

 

Page 3 of 6

Stock Purchase Agreement

 

 

ARTICLE V

Miscellaneous

 

Section 5.01. Benefit and Burden. This Agreement shall inure to the benefit of,
and shall be binding upon, the Parties hereto and their successors and permitted
assigns.

 

Section 5.02. No Third -Party Rights. Nothing in this Agreement shall be deemed
to create any right in any creditor or other person not a Party hereto and this
Agreement shall not be construed in any respect to be a contract in whole or in
part for the benefit of any third party; provided that the Company shall be able
to rely on the representations and warranties of the Seller and Purchaser made
in Articles II and III above for any and all purposes.

 

Section 5.03. Amendments and Waiver. No amendment, modification, restatement or
supplement of this Agreement shall be valid unless the same is in writing and
signed by the Parties hereto. No waiver of any provision of this Agreement shall
be valid unless in writing and signed by the Party against whom that waiver is
sought to be enforced.

 

Section 5.04. Severability. Should any clause, sentence, paragraph, subsection,
Section or Article of this Agreement be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Agreement, and the Parties agree that the part or
parts of this Agreement so held to be invalid, unenforceable or void will be
deemed to have been stricken herefrom by the Parties, and the remainder will
have the same force and effectiveness as if such stricken part or parts had
never been included herein.

 

Section 5.05. Remedies. The Parties agree that the covenants and obligations
contained in this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms hereof or thereof would cause
irreparable injury in an amount which would be impossible to estimate or
determine and for which any remedy at law would be inadequate. As such, the
Parties agree that if either Party fails or refuses to fulfill any of its
obligations under this Agreement or to make any payment or deliver any
instrument required hereunder or thereunder, then the other Party shall have the
remedy of specific performance, which remedy shall be cumulative and
nonexclusive and shall be in addition to any other rights and remedies otherwise
available under any other contract or at law or in equity and to which such
Party might be entitled.

 

Section 5.06. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF.

 

Page 4 of 6

Stock Purchase Agreement

 

 

Section 5.07. Submission to Jurisdiction. Each of the Parties hereby: (a)
irrevocably submits to the non-exclusive personal jurisdiction of any Texas
court, over any claim arising out of or relating to this Agreement and
irrevocably agrees that all such claims may be heard and determined in such
Texas court; and (b) irrevocably waives, to the fullest extent permitted by
applicable law, any objection it may now or hereafter have to the laying of
venue in any proceeding brought in a Texas court.

 

Section 5.08. Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
Parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
Parties, whether written, oral or otherwise.

 

Section 5.09. No Presumption from Drafting. This Agreement has been negotiated
at arm’s-length between persons knowledgeable in the matters set forth within
this Agreement. Accordingly, given that all Parties have had the opportunity to
draft, review and/or edit the language of this Agreement, no presumption for or
against any Party arising out of drafting all or any part of this Agreement will
be applied in any action relating to, connected with or involving this
Agreement. In particular, any rule of law, legal decisions, or common law
principles of similar effect that would require interpretation of any
ambiguities in this Agreement against the Party that has drafted it, is of no
application and is hereby expressly waived. The provisions of this Agreement
shall be interpreted in a reasonable manner to affect the intentions of the
Parties.

 

Section 5.10. Review and Construction of Documents. The Seller represents to the
Purchaser and the Purchaser represents to the Seller, that (a) before executing
this Agreement, said Party has fully informed itself of the terms, contents,
conditions and effects of this Agreement; (b) said Party has relied solely and
completely upon its own judgment in executing this Agreement; (c) said Party has
had the opportunity to seek and has obtained the advice of its own legal, tax
and business advisors before executing this Agreement; (d) said Party has acted
voluntarily and of its own free will in executing this Agreement; and (e) this
Agreement is the result of arm’s length negotiations conducted by and among the
Parties and their respective counsel.

 

Section 5.11. Counterparts and Signatures. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, may be executed in one or more counterparts, all
of which shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a facsimile machine or by .pdf, .tif, .gif,
.jpeg or similar attachment to electronic mail (any such delivery, an
“Electronic Delivery”) shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person. At the request of any Party, each other Party shall re-execute the
original form of this Agreement and deliver such form to all other Parties. No
Party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such Party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 

[Remainder of page left intentionally blank. Signature pages follow.]

 

Page 5 of 6

Stock Purchase Agreement

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first above written.

 

  “PURCHASER”           Jacob D. Cohen

 

“SELLER”           Esteban Alexander  

 

Page 6 of 6

Stock Purchase Agreement

 